ITEMID: 001-103940
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF KOTELES v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Ireneu Cabral Barreto
TEXT: 4. The applicant was born in 1936 and lives in Budapest.
5. On 22 July 1999 the applicant suffered a road accident while driving, due to a burst tyre, and was seriously injured. He subsequently brought an action in compensation against the tire company and its retailer before the Pest Central District Court on 10 February 2000.
6. In its interlocutory judgment of 6 April 2004 the District Court established the respondents' liability for damages, which was finally upheld by the review bench of the Supreme Court on 27 October 2005.
7. After obtaining the opinion of two forensic experts, the Pest Central District Court awarded the applicant compensation on 3 October 2006. In the absence of an appeal, the judgment became final on 28 November 2006. The judgment was rectified for a clerical error on 9 January 2007.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
